Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to an amendment filed on 7/01/2022.
2.    Claims 1-3, 7-17, and 19-28 are pending; wherein claims 1-3, 7-8, 11, 14-17, and 19 are amended, claims 25-28 are new.
Response
3.	The applicant only uses extending magnets (an intent of use to couple another object) whenever there is a need; otherwise, it is not extended. Therefore, if there is a need for coupling to another object, that magnet (an intent of use) is extended (see Tarbaieva et al. US Pub. 20190202048 A1 Figs. 2A-2C).
	There have been many different applications for coupling between objects.
	Since applicant amends pending claims, prior rejections (mailed on 4/01/2022) are withdrawn; new grounds of rejections are presented below.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7, 9-17, 19-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tan Yifei et al. (CN 106608309 A) (hereinafter “Tan Yifei”) in view of Boyle (US Pub. 20160045833 A1) , and in view of Tarbaieva et al. (US Pub. 20190202048 A1) (hereinafter “Tarbaieva”).
A. Per independent claims 1, 15, and 20: Tan Yifei teaches a ride system, comprising:
- a first ride vehicle having a first magnet (i.e. “the electric sucker with electromagnetic force after being electrified” see Tan Yifei, the abstract, and pg. 2 last para.) exposed along a first exterior side of the first ride vehicle (i.e., “combining interface fixed on the outer side of the vehicle body” see Tan Yifei Fig. 1, and claim 1).
Tan Yifei does not disclose a first additional magnet exposed along a first additional exterior side of the first ride vehicle; however, there is a precedent court case for obviousness: duplication a magnet and rearrange a location of that magnet to a side of that ride vehicle);
	Tan Yifei does not expressly describe:
- a second ride vehicle having a second magnet/(e.g., a suction cup) exposed along a second exterior side of the second ride vehicle and a second additional magnet exposed along a second additional exterior side of the second ride vehicle.
However,  the above precedent court case supports for this obviousness rejection: to duplication and to rearrange a part location to another side of a ride vehicle body – i.e., using two similar vehicles with opposite polarities to combine together – see Tan Yifei pg. 3 first para.); and
- a control system configured to control maneuvering of one or both of the first and second ride vehicles (i.e., there is a vehicle control system, see Tan Yifei, claim 10) to:
Establishing/actuating a coupling (using suction cups) between the first magnet and the second magnet in a first configuration (i.e., actuating a switch to electrified magnets to combine two vehicles together, see Tan Yifei, claim 10); or similar couplings of:
Establishing/actuating a coupling between the first magnet and the second additional magnet/(suction cup) in a second configuration; or
Establishing/actuating a coupling between the first additional magnet and the second magnet in a third configuration; or
Establishing/actuating a coupling between the first additional magnet and the second additional magnet in a fourth configuration.
	The examiner notices that applicant’s above first, second, third, or forth configurations are merely different coupling of different sides between two identical vehicles by using switcher(s) to adjust electromagnetic forces (see Tan Yifei, claim 4) to create one moving body.  Tan Yifei does not expressly disclose about one uniform ride vehicle; however, Boyle (using AGVs - see Boyle, para.[0017]) expressly discloses that language (see Boyle, claim 14).
Tan Yifei and Boyle do not disclose that a magnet extending to an exterior side of a vehicle.
However, Tarbaieva teaches that feature as shown below wherein the first additional exterior side extends transverse to the first exterior side (see Tarbaieva, Fig. 2A (before extending), and Fig. 2B (after extending);

    PNG
    media_image1.png
    392
    546
    media_image1.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement to implement Tan Yifei, and Tarbaieva’s extending magnet with Boyle’s a uniform ride vehicle to reduce man-power to control a number of moving traffics on a road surface whenever this is necessary.
B. Per claim 2: The rationales and references for above rejection of claim 1 are incorporated.
Tan Yifei also teaches to control maneuvering of one or both of the first and second ride vehicles into another/fifth configuration in which there is a total decoupling of the first ride vehicle and the second ride vehicle (i.e., making the first ride vehicle  (110) and the second ride vehicle (110) moving after split, see Tan Yifei, para. [0091] and claim 9).
C. Per claim 3: The rationales and references for above rejection of claim 1 are incorporated.
Tan Yifei also implies that a first ride vehicle (i.e., a ride vehicle 110, see Tan Yifei, Fig. 1) comprises a first passenger cabin (i.e., a vehicle body comprises one or more seats, see Tan Yifei page 5, 7th para) disposed between a first exterior side and a first additional exterior side, and a second ride vehicle 110 comprises a second passenger cabin disposed between a second exterior side and a second additional exterior side (e.g. ride vehicles are plain, simple squared-side cars, see Tan Yifei, Fig. 2).
G. Per claim 7: The rationales and references for above rejection of claim 6 are incorporated.
Tan Yifei does not expressly disclose that the first exterior side extends substantially perpendicular to the first additional exterior side, and the second exterior side extends substantially perpendicular to the second additional exterior side (a precedent case law to support a rejection of obviousness to duplicate, and to change in shape of a similar mounted component on the exterior side of a ride vehicle 110, see Tan Yifei, Figs. 1-2).
I. Per claim 9: The rationales and references for above rejection of claim 8 are incorporated.
The examiner respectfully submits that Tan Yifei suggests to establish a magnetic coupling of the second ride vehicle to both the first ride vehicle and the third ride vehicle such that the first ride vehicle, the second ride vehicle, and the third ride vehicle form a three-vehicle cluster (i.e., Tan Yifei suggests of connecting three ride vehicles together by coupling them horizontally to form a three vehicle cluster – see Tan Yifei Figs. 1-2).
K. Per claim 11: The rationales and references for above rejection of claim 1 are incorporated.
Applicant claims a ride system, comprising an interactive show element, wherein the control system enables a coupling of the interactive show element with the first magnet, the first additional magnet, the second magnet, the second additional magnet, or any combination thereof (i.e., a control module can be linked to other communication circuits to activate an interactive show.
Boyle suggests his vehicles can be linked to other computer-executing actions to start an interactive show while riding vehicles “when the ride vehicle modules are linked as a uniform ride vehicle, the communication circuitry 52 may enable operating as an integrated unit. The processor 54 may be any type of computer processor or microprocessor capable of executing computer-executable code. In some embodiments, the processor 54 may be one or more microcontrollers.” – see Boyle, para. [0038]).
L. Per claim 12: The rationales and references for above rejection of claim 1 are incorporated.
Boyle already teaches a ride system of claim 1, wherein the first ride vehicle comprises a first automated guide vehicle (AGV) and the second ride vehicle comprises a second AGV (see Boyle, para.[0017] ).
M. Per claim 13: The rationales and references for above rejection of claim 12 are incorporated.
Boyle discloses that vehicles are AGVs to move on a path.
Tan Yifei already discloses different configurations of coupling identical vehicles together by electromagnets on a flat surface (see Tan Yifei, Figs. 1-2, note that “a flat surface” has been  used as  a surface to ride vehicles with substantially no surface resistance in recreation centers).
A motivation for moving uniform AGVs (coupling many AGVs together by magnets) on along smooth path surface to reduce resistance on moving surface and using AGVs would be efficient to control and to maintain because moving surfaces are clearly marked
N. Per claim 14: The rationales and references for above rejection of claim 1 are incorporated.
Applicant claims that a first magnet comprises a first electromagnet and the second magnet comprises a second electromagnet and operation of each of the first and second electromagnets is controlled by the control system.
Tan Yifei teaches about actuating magnets by electricity (i.e. “the electric sucker with electromagnetic force after being electrified” see Tan Yifei, the abstract, and pg. 2 last para.)
Boyle clearly suggests about control couplings between vehicles from a control system  (i.e., “During the course of the ride, the uniform ride vehicle 10 may be triggered to split apart (e.g., perform delinking operations) by computer instructions stored on a non-transitory machine-readable medium (e.g., memory), received signals from a control system located remotely from the ride vehicle, fixed tracks, or the like.” see Boyle, para.[0023]).
Therefore, a combination of Tan Yifei and Boyle would have been suggested this claimed limitation.
O. Per claim 16: The rationales and references for above rejection of claim 15 are incorporated.
Applicant claims that the first AGV comprises a first additional magnet exposed along a different side of the first AGV than the first magnet, wherein the second AGV comprises a second additional magnet exposed along a different side of the second AGV than the second magnet, and wherein the third AGV comprises a third magnet exposed along a different side of the third AGV than the third magnet.
Since a general AGV is an automated guided vehicle, this term is narrower in meaning than a broader meaning for “a ride vehicle”; therefore, the examiner respectfully submits that the rationales and references set forth for a rejection of claim 1/15 are also applied to reject this claim on obviousness.
P. Per claim 17: The rationales and references for above rejection of claim 15 are incorporated.
Applicant claims about an ability to enable magnetic coupling between the first AGV, the second AGV, and the third AGV such that a vehicle order of the first AGV, the second AGV, and the third AGV, relative to an end of the substantially smooth ride path surface, changes at different segments of the smooth ride path.
	Tan already suggests vehicles 110 can be configured with electrified magnetic couplings between a first vehicle, a second vehicle, a third vehicle on a smooth ride surface (i.e., “When the combination vehicle with 4 of combined interface 120, each one combined interface 120 correspondingly installed on one outer side of the vehicle body. and, a combined interface 120 the body 110 of the mounting position is matched with each other” see Tan Yifei, page 5, seventh para., and “the electric sucker is set with switch, and when the switch is opened, the electric sucker is electrified with the electromagnet, the electromagnetic force which is adjustable.” see Tan Yifei, Fig. 2, page 2, last paragraph).
	Therefore, this claim is obviously rejected.
Q. Per claims 18 and 21: The rationales and references for above rejection of claim 15 are incorporated.
	Applicant claims an ability to enable magnetic coupling between the first AGV, the second AGV, and the third AGV such that an orientation of the first AGV, the second AGV, and the third AGV changes, relative to a direction of travel (see Boyle, para. [0031]).
Tan Yifei suggests this claimed ability (i.e., when the electromagnetic is electrified, the electromagnetic force keep vehicles together, and a controller only gives them one direction of travel (because they” are tied” together) - see Tan Yifei, page 5 the para, and page 2, last para).
R. Per claims 19, and 22: The rationales and references for above rejection of claim 15 are incorporated.
Applicant claims about using a first proximity sensor disposed on the first AGV, a second proximity sensor disposed on the second AGV, and a third proximity sensor disposed on the third AGV, wherein the control system is configured to receive sensor feedback from the first proximity sensor, the second proximity sensor, and the third proximity sensor.
Boyle uses a proximity sensor to determine a strength of an attraction signal in order to couple these vehicles together  (i.e., using proximity sensors, see Boyle, para. [0047]), and wherein the control system is configured to determine and cause, based at least in part on the sensor feedback, appropriate dynamic magnetic couplings by a switch between the first ride vehicle, the second ride vehicle, and the third ride vehicle.(i.e. “the electric sucker with electromagnetic force after being electrified” see Tan Yifei, the abstract, and pg. 2 last para.)
Therefore, claims 19, and 22 are obviously rejected based on a combination of Tan Yifei and Boyle.
S. Per claim 23: The rationales and references for above rejection of claim 20 are incorporated.
-	a first proximity sensor disposed on the first ride vehicle (i.e., using proximity sensors, see Boyle, para. [0047]); and
-	a second proximity sensor disposed on the second ride vehicle (i.e., using a duplicate proximity sensor, see Boyle, para. [0047])
 wherein the control system is configured to receive sensor feedback from the first proximity sensor (note: a feedback signal represents a sufficient attractive force between two magnets, therefore, this characteristic is implied) and the second proximity sensor, and wherein the control system is configured to dynamically couple and decouple at least a portion of the first plurality of magnets and the second plurality of magnets based at least in part on the sensor feedback (an implied characteristic of a switch represents of sensing an attractive force between two magnets).
T. Per claim 24: The rationales and references for above rejection of claim 20 are incorporated.
The examiner respectfully submits that a combination of Tan Yifei and Boyle already suggest a structure of a ride system, wherein the ride path comprises a substantially smooth ride path, wherein the first ride vehicle comprises a first automated ride vehicle (AGV) having a first wheel set configured to enable movement of the first AGV along the substantially smooth ride path, and wherein the second ride vehicle comprises a second AGV having a second wheel set configured to enable movement of the second AGV along the substantially smooth ride path.
See above rationales and references set forth for an obvious rejection.
U. Per claim 28: The rationales and references for above rejection of claim 20 are incorporated.

    PNG
    media_image2.png
    446
    543
    media_image2.png
    Greyscale

Tarbaieva also disclose a plurality of magnets  (i.e. “rotatable adhesion magnets may be rotatable about multiple axes” on additional sides, (see Tarbaieva para. [0066], and Fig. 4A wherein magnets 403 are extended simultaneously) are distributed on an object.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tan Yifei in view of Boyle, and in view of Kerecsen (US  Pub. 20200294401 A1).
The rationales and references for above rejection of claim 1 are incorporated.
Tan Yifei and Boyle do not  disclose a ride system of claim 1, wherein:
the first ride vehicle comprises a first proximity sensor and the second ride vehicle comprises a second proximity sensor;
the control system is configured to receive sensor feedback from the first proximity sensor; and
the control system is configured to determine and cause, based at least in part on the sensor feedback, an appropriate coupling between the first magnet and the second magnet or the second additional magnet (i.e., a processor’s capable to compare an attracted force to a reference).
However, Kerecsen discloses a proximity sensor and feeding back measured signal for an appropriate coupling (i.e.,” A sensor may be a proximity sensor for detecting the presence of nearby objects without any physical contact. A proximity sensor may be of ultrasonic, capacitive, inductive, magnetic, eddy-current or infrared (IR) type. A typical proximity sensor emits a field or a signal, and senses the changes in the field due to the object. An inductive type emits magnetic field, and may be used with a metal or conductive object. An optical type emits a beam (commonly infrared), and measures the reflected optical signal. A proximity sensor may be a capacitive displacement sensor, based on the capacitance change due to the proximity of conductive and non-conductive materials. A metal detector is one type of a  proximity sensor using inductive sensing, responding to conductive material such as metal. Commonly a coil produces an alternating , magnetic field, and measuring eddy-currents or the changes in the, magnetic fields.” see Kerecsen, para. [0469])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tan Yifei and Boylle with Kerecsen to explain further about using a proximity sensor and its characteristic to measure an attraction force by magnets between vehicles within a proximity.
Claim Objections
10.	Claims 8, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable over above cited references if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Claims 1-3, 7, 9-17, 19-24, and 28 are rejected.  Claims 8, 25-27 are objected. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12	The attached prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571) 272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662